DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants ‘response and amendment of 12/15/2020 are acknowledged.

Status of the Claims
3.    Claims 1-20 are pending. Applicants marked claims 2-4 and 15-20 as withdrawn due to election of group VI (claims 1 and 5-14).

Drawings
4.      The drawings in this application filed 2/9/2019 and 4/12/2019 are accepted by the examiner.
Information Disclosure Statement
5.      The information disclosure statement filed 2/9/2019   has been considered.  Initialed copies are enclosed. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
6.      Applicants’ without traverse election of 12/15/2020 is acknowledged.  Applicants elected invention VI (claims 1and 5-14) drawn to a method of enhancing Th1 response in a subject and election pf species elected SEQ ID NO: 13.  Claims 2-4 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Claims 1 and 5-14 are under consideration. 
Claim Rejections - 35 USC § 112
7.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.     Claims 5 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
The claims recite:
Claim 5.     The method as claimed in claim 1, wherein the method is a method of treatment or prevention of a condition caused by a pathogen.
Claim 10.     The method as claimed in 5, wherein the method is a method of vaccinating the subject to induce immunity against the pathogen.
Claim 11.     The method as claimed in claim 5, wherein the method further comprises administering to the subject an antigen from the pathogen.
The specification fails to describe has not described or enabled any condition caused by any pathogen being treated or prevented.  It is not clear from the specification what is the method of treatment, what is being treated, in what type of subject, which infectious disease, what condition is being prevented and is any condition caused by any 
    Specification para 0117, 0118 mention therapeutic or as a vaccine composition in treatment and prevention of cancer and therapeutic or as a vaccine composition in the treatment and/or prevention of allergic diseases such as asthma. None of these are infectious disease or caused by a pathogen.
       The examples are mostly Identification, Cloning, Expression and Purification of TLR2-Activating Lipoproteins from B. pertussis and Cytokine Production in a TLR2 Dependent Manner. Example 7 recites LP1569 is an Effective Adjuvant for Promoting Protective Cellular Immunity against B. pertussis. None of the examples recites a method of treatment or prevention of a condition caused by a pathogen.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
                “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the 
                Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

                “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one  skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
                Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.         
         Without describing the specifically named disease, pathogen and type of subject and condition is being prevented, the skilled artisan cannot envision the detailed structure of the fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore, only the recited Th1 response and not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.


Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.     Claims 1 and 5-14  is/are rejected under 35 U.S.C. 103 as being un-patentable over Castado et al. (US Pat Pub. 20070116711) in view of  Parkhill et al. Nature Genetics, vol. 31, no.1, pp.32-40, 2003 (art of record applicants’1449). 
     The claims are drawn to:    

         Castado et al. teach a method for enhancing a Th1 response in a subject in need thereof by proteins of Bordetella pertussis (see paragraph 0271-0277).  Castado et al. teach an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins (see claim 11). Castado et al., teach the immunogenic composition comprising lipoporitens. Castado et al. teach also teach vaccine, adjuvants, and a method for treating or preventing Bordetella infection comprising administering the vaccine (see claims 65-66 and 69). A method for treating or preventing Bordetella infection comprising administering the immunogenic composition. Castado et al. teach also teach limitations of claims 5-11 pathogen, infectious agent, bacterium, Bordetella pertussis and antigen from the pathogen (see abstract and claims). 
      Castado et al. teach the provision of the Bordetella pertussis BASB232 polypeptide encoded by Orf48, Orf45 and Orf46 (see abstract , para 0001, 0008, 0018-0023 and 0035-0037) Orf48 comprises also SEQ ID NO: 14 of the present application (see sequence alignment VB60452 below). Castado et al. discloses corresponding immunogenic compositions. Also described is a vaccine comprising the above immunogenic composition. The vaccine formulation of the invention may also include adjuvant systems for enhancing the immunogenicity of the formulation. Preferably the B. pertussis, B. parapertussis or B. bronchiseptica infections, by administering the vaccine to a host. Orf45 is disclosed as a peptidoglycan-associated lipoprotein, Orf46 as an outer membrane lipoprotein (OmIA) (see claim 27) , and orf48 as an outer membrane and transmembrane lipoprotein Orf48, Orf45 and Orf46, (see para 0019,).       The limitations  lipoprotein having an N terminal signal peptide of less than 40 amino acids in length wherein the N terminal signal peptide comprises a lipobox comprising an amino acid sequence XI, X2, X3, X4, wherein XI can be selected from Leucine, Valine and Isoleucine; X2 can be selected from Alanine, Serine, Threonine, Valine and Isoleucine; X3 can be selected from Glycine, Alanine, and Serine; and X4 is Cysteine, wherein X4 is capable of being acylated would be inherent in the lipoproteins of Castado et al. 
Thus, Castado et al., teach a method for enhancing a Th1 response in a subject in need thereof comprising administering to the subject a lipoprotein obtainable from Bordetella pertussis, the lipoprotein having an N terminal signal peptide of less than 40 amino acids in length wherein the N terminal signal peptide comprises a lipobox comprising an amino acid sequence XI, X2, X3, X4, wherein XI can be selected from Leucine, Valine and Isoleucine; X2 can be selected from Alanine, Serine, Threonine, Valine and Isoleucine; X3 can be selected from Glycine, Alanine, and Serine; and X4 is Cysteine, wherein X4 is capable of being acylated, wherein the lipoprotein is a Toll-like receptor 2 agonist, wherein the lipoprotein is a lipopeptide comprising the amino acid sequence of SEQ ID NO: 14. However, Castado et al., do not teach SEQ ID NOs:1 and 13.

    Parkhill et al.  teach lipoproteins from Bordetella pertussis having 100% identity to SEQ ID NOs: 1, 13 and 14 (see below the sequence alignments). The limitations  lipoprotein having an N terminal signal peptide of less than 40 amino acids in length wherein the N terminal signal peptide comprises a lipobox comprising an amino acid 
            It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention.  Parkhill et al. teach lipoproteins from Bordetella pertussis and sequences 100% identical to SEQ IDs 1, 13 and 14. Castado et al. teach a method for enhancing a Th1 response in a subject in need thereof by proteins of Bordetella pertussis using lipoproteins.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Castado et al., to include the Bordetella pertussis lipoproteins taught by Parkhill et al.  in their immunogenic composition. 
The motivation for including other sequences   or protein comes from teaching of Castado et al. that recite “an immunogenic composition comprising at least or exactly two, three, four, five, six, seven, eight, nine or ten different Bordetella, preferably B. pertussis, antigens wherein the antigens are selected from at least two, three, four or five groups of proteins”.  
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include or exclude adjuvants in an immunogenic composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Result for SEQ ID NO:14 for Castado 
RESULT 1
US-10-574-297-96
; Sequence 96, Application US/10574297
; Patent No. 8574596
; GENERAL INFORMATION:
;  APPLICANT: CASTADO, Cindy
;  APPLICANT:  DENOEL, Philippe
;  APPLICANT:  GODFROID, Fabrice
;  APPLICANT:  POOLMAN, Jan
;  TITLE OF INVENTION: PERTUSSIS ANTIGENS AND USE THEREOF IN
;  TITLE OF INVENTION:  VACCINATION
;  FILE REFERENCE: VB60452
;  CURRENT APPLICATION NUMBER: US/10/574,297
;  CURRENT FILING DATE:  2006-03-31
;  PRIOR APPLICATION NUMBER: PCT/EP2004/011082
;  PRIOR FILING DATE: 2004-10-01
;  PRIOR APPLICATION NUMBER: GB 0323113.1
;  PRIOR FILING DATE: 2003-10-02
;  PRIOR APPLICATION NUMBER: GB 0323112.3
;  PRIOR FILING DATE: 2003-10-02
;  NUMBER OF SEQ ID NOS: 110
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 96
;   LENGTH: 167
;   TYPE: PRT
;   ORGANISM: Bordetella pertussis
US-10-574-297-96

  Query Match             100.0%;  Score 82;  DB 8;  Length 167;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CANPSASSGVYTYGQ 15
              |||||||||||||||
Db         33 CANPSASSGVYTYGQ 47
   
   SEQ ID 1, 13 and 14 for  Parkhill et al.  
Result for SEQ ID NO: 1

Q7VXZ9_BORPE
ID   Q7VXZ9_BORPE            Unreviewed;       375 AA.
AC   Q7VXZ9;
DT   01-OCT-2003, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2003, sequence version 1.
DT   07-OCT-2020, entry version 67.
DE   SubName: Full=Putative lipoprotein {ECO:0000313|EMBL:CAE41858.1};
GN   OrderedLocusNames=BP1569 {ECO:0000313|EMBL:CAE41858.1};
OS   Bordetella pertussis (strain Tohama I / ATCC BAA-589 / NCTC 13251).
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Alcaligenaceae; Bordetella.
OX   NCBI_TaxID=257313 {ECO:0000313|Proteomes:UP000002676};
RN   [1] {ECO:0000313|Proteomes:UP000002676}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Tohama I / ATCC BAA-589 / NCTC 13251
RC   {ECO:0000313|Proteomes:UP000002676};
RX   PubMed=12910271; DOI=10.1038/ng1227;
RA   Parkhill J., Sebaihia M., Preston A., Murphy L.D., Thomson N., Harris D.E.,
RA   Holden M.T., Churcher C.M., Bentley S.D., Mungall K.L.,
RA   Cerdeno-Tarraga A.M., Temple L., James K., Harris B., Quail M.A.,
RA   Achtman M., Atkin R., Baker S., Basham D., Bason N., Cherevach I.,
RA   Chillingworth T., Collins M., Cronin A., Davis P., Doggett J., Feltwell T.,
RA   Goble A., Hamlin N., Hauser H., Holroyd S., Jagels K., Leather S.,
RA   Moule S., Norberczak H., O'Neil S., Ormond D., Price C., Rabbinowitsch E.,
RA   Rutter S., Sanders M., Saunders D., Seeger K., Sharp S., Simmonds M.,
RA   Skelton J., Squares R., Squares S., Stevens K., Unwin L., Whitehead S.,
RA   Barrell B.G., Maskell D.J.;
RT   "Comparative analysis of the genome sequences of Bordetella pertussis,
RT   Bordetella parapertussis and Bordetella bronchiseptica.";
RL   Nat. Genet. 35:32-40(2003).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BX640415; CAE41858.1; -; Genomic_DNA.
DR   RefSeq; NP_880303.1; NC_002929.2.
DR   STRING; 257313.BP1569; -.
DR   EnsemblBacteria; CAE41858; CAE41858; BP1569.
DR   KEGG; bpe:BP1569; -.
DR   PATRIC; fig|257313.5.peg.1684; -.
DR   eggNOG; COG3317; Bacteria.
DR   HOGENOM; CLU_056157_0_0_4; -.
DR   KO; K07287; -.
DR   OMA; DSMQELK; -.
DR   BioCyc; BPER257313:BP1569_1-MONOMER; -.
DR   Proteomes; UP000002676; Chromosome.
DR   Gene3D; 3.30.310.170; -; 1.
DR   InterPro; IPR042268; BamC_C.
DR   InterPro; IPR010653; NlpB/DapX.
DR   Pfam; PF06804; Lipoprotein_18; 1.
PE   4: Predicted;
KW   Lipoprotein {ECO:0000313|EMBL:CAE41858.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002676};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..22
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           23..375
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004293147"

FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        50..67
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   375 AA;  41495 MW;  F8654E77C5403E1E CRC64;

  Query Match             100.0%;  Score 1930;  DB 266;  Length 375;
  Best Local Similarity   100.0%;  
  Matches  375;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRMNKRHAGASALMALALLAGCSDVNQLLGNEESVDYKSTRRGDPLSIPPDLTQANNDPR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRMNKRHAGASALMALALLAGCSDVNQLLGNEESVDYKSTRRGDPLSIPPDLTQANNDPR 60


Qy         61 YKAPASGTATYSQFQQQGLQQQASAGQNTNVLPERADMRVERDGDLRWLVIERPPEQLFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YKAPASGTATYSQFQQQGLQQQASAGQNTNVLPERADMRVERDGDLRWLVIERPPEQLFS 120

Qy        121 KVVDFWTDTGFTVSVNNPQAGIIETDWAENRAKIPESWLRQVLGSVLETAWDSGEREKFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KVVDFWTDTGFTVSVNNPQAGIIETDWAENRAKIPESWLRQVLGSVLETAWDSGEREKFR 180

Qy        181 TRVERVNGHTEIYITHNQMLEKRVGSDGGQVQWTHGKEDPGLNAAMLARLMVYLGTDVDA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TRVERVNGHTEIYITHNQMLEKRVGSDGGQVQWTHGKEDPGLNAAMLARLMVYLGTDVDA 240

Qy        241 ARKLVAQAEAAPQAPKVQSVRAEGAMLVVDESFDRAWRRVGVALDSGGFAVDDRDRSAGE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ARKLVAQAEAAPQAPKVQSVRAEGAMLVVDESFDRAWRRVGVALDSGGFAVDDRDRSAGE 300

Qy        301 YFVRYVDTDTGAQNEQPGFFSRLFSSDKKAQAPQYRIRLTGSGTQTQVTVLDANGQRDSS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YFVRYVDTDTGAQNEQPGFFSRLFSSDKKAQAPQYRIRLTGSGTQTQVTVLDANGQRDSS 360

Qy        361 ATAQRMLSVLKDKMV 375
              |||||||||||||||
Db        361 ATAQRMLSVLKDKMV 375

Result for SEQ ID NO:13
RESULT 13
Q7VXZ9_BORPE
ID   Q7VXZ9_BORPE            Unreviewed;       375 AA.
AC   Q7VXZ9;
DT   01-OCT-2003, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2003, sequence version 1.
DT   07-OCT-2020, entry version 67.
DE   SubName: Full=Putative lipoprotein {ECO:0000313|EMBL:CAE41858.1};
GN   OrderedLocusNames=BP1569 {ECO:0000313|EMBL:CAE41858.1};
OS   Bordetella pertussis (strain Tohama I / ATCC BAA-589 / NCTC 13251).
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Alcaligenaceae; Bordetella.
OX   NCBI_TaxID=257313 {ECO:0000313|Proteomes:UP000002676};
RN   [1] {ECO:0000313|Proteomes:UP000002676}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Tohama I / ATCC BAA-589 / NCTC 13251

RX   PubMed=12910271; DOI=10.1038/ng1227;
RA   Parkhill J., Sebaihia M., Preston A., Murphy L.D., Thomson N., Harris D.E.,
RA   Holden M.T., Churcher C.M., Bentley S.D., Mungall K.L.,
RA   Cerdeno-Tarraga A.M., Temple L., James K., Harris B., Quail M.A.,
RA   Achtman M., Atkin R., Baker S., Basham D., Bason N., Cherevach I.,
RA   Chillingworth T., Collins M., Cronin A., Davis P., Doggett J., Feltwell T.,
RA   Goble A., Hamlin N., Hauser H., Holroyd S., Jagels K., Leather S.,
RA   Moule S., Norberczak H., O'Neil S., Ormond D., Price C., Rabbinowitsch E.,
RA   Rutter S., Sanders M., Saunders D., Seeger K., Sharp S., Simmonds M.,
RA   Skelton J., Squares R., Squares S., Stevens K., Unwin L., Whitehead S.,
RA   Barrell B.G., Maskell D.J.;
RT   "Comparative analysis of the genome sequences of Bordetella pertussis,
RT   Bordetella parapertussis and Bordetella bronchiseptica.";
RL   Nat. Genet. 35:32-40(2003).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BX640415; CAE41858.1; -; Genomic_DNA.
DR   RefSeq; NP_880303.1; NC_002929.2.
DR   STRING; 257313.BP1569; -.
DR   EnsemblBacteria; CAE41858; CAE41858; BP1569.
DR   KEGG; bpe:BP1569; -.
DR   PATRIC; fig|257313.5.peg.1684; -.
DR   eggNOG; COG3317; Bacteria.
DR   HOGENOM; CLU_056157_0_0_4; -.
DR   KO; K07287; -.
DR   OMA; DSMQELK; -.
DR   BioCyc; BPER257313:BP1569_1-MONOMER; -.
DR   Proteomes; UP000002676; Chromosome.
DR   Gene3D; 3.30.310.170; -; 1.
DR   InterPro; IPR042268; BamC_C.
DR   InterPro; IPR010653; NlpB/DapX.
DR   Pfam; PF06804; Lipoprotein_18; 1.
PE   4: Predicted;
KW   Lipoprotein {ECO:0000313|EMBL:CAE41858.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002676};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..22
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           23..375
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004293147"
FT   REGION          36..67
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        50..67
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   375 AA;  41495 MW;  F8654E77C5403E1E CRC64;

  Query Match             100.0%;  Score 78;  DB 266;  Length 375;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CSDVNQLLGNEESVD 15
              |||||||||||||||
Db         22 CSDVNQLLGNEESVD 36

Result for SEQ ID NO:14
RESULT 10
Q7W3W5_BORPA
ID   Q7W3W5_BORPA            Unreviewed;       167 AA.
AC   Q7W3W5;
DT   01-OCT-2003, integrated into UniProtKB/TrEMBL.
DT   01-OCT-2003, sequence version 1.
DT   07-OCT-2020, entry version 70.
DE   SubName: Full=Putative lipoprotein {ECO:0000313|EMBL:CAE39195.1};
GN   Name=pcp {ECO:0000313|EMBL:CAE39195.1};
GN   OrderedLocusNames=BPP3912 {ECO:0000313|EMBL:CAE39195.1};
OS   Bordetella parapertussis (strain 12822 / ATCC BAA-587 / NCTC 13253).
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Alcaligenaceae; Bordetella.
OX   NCBI_TaxID=257311 {ECO:0000313|EMBL:CAE39195.1, ECO:0000313|Proteomes:UP000001421};
RN   [1] {ECO:0000313|Proteomes:UP000001421}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=12822 / ATCC BAA-587 / NCTC 13253
RC   {ECO:0000313|Proteomes:UP000001421};
RX   PubMed=12910271; DOI=10.1038/ng1227;
RA   Parkhill J., Sebaihia M., Preston A., Murphy L.D., Thomson N., Harris D.E.,
RA   Holden M.T., Churcher C.M., Bentley S.D., Mungall K.L.,
RA   Cerdeno-Tarraga A.M., Temple L., James K., Harris B., Quail M.A.,
RA   Achtman M., Atkin R., Baker S., Basham D., Bason N., Cherevach I.,
RA   Chillingworth T., Collins M., Cronin A., Davis P., Doggett J., Feltwell T.,
RA   Goble A., Hamlin N., Hauser H., Holroyd S., Jagels K., Leather S.,
RA   Moule S., Norberczak H., O'Neil S., Ormond D., Price C., Rabbinowitsch E.,
RA   Rutter S., Sanders M., Saunders D., Seeger K., Sharp S., Simmonds M.,
RA   Skelton J., Squares R., Squares S., Stevens K., Unwin L., Whitehead S.,
RA   Barrell B.G., Maskell D.J.;
RT   "Comparative analysis of the genome sequences of Bordetella pertussis,
RT   Bordetella parapertussis and Bordetella bronchiseptica.";
RL   Nat. Genet. 35:32-40(2003).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BX640435; CAE39195.1; -; Genomic_DNA.
DR   RefSeq; WP_003814946.1; NC_002928.3.
DR   EnsemblBacteria; CAE39195; CAE39195; BPP3912.
DR   GeneID; 50430140; -.
DR   KEGG; bpa:BPP3912; -.
DR   HOGENOM; CLU_090265_3_2_4; -.
DR   KO; K06077; -.
DR   OMA; GCAYNSS; -.
DR   BioCyc; BPAR257311:G1GSY-4069-MONOMER; -.
DR   Proteomes; UP000001421; Chromosome.
DR   GO; GO:0019867; C:outer membrane; IEA:InterPro.
DR   InterPro; IPR008816; Gly_zipper_2TM_dom.
DR   Pfam; PF05433; Rick_17kDa_Anti; 1.
PE   4: Predicted;
KW   Lipoprotein {ECO:0000313|EMBL:CAE39195.1};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..31
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           32..167
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004294755"

FT                   /note="Rick_17kDa_Anti"
FT                   /evidence="ECO:0000259|Pfam:PF05433"
SQ   SEQUENCE   167 AA;  16548 MW;  7960A086DBDFD8EA CRC64;

  Query Match             100.0%;  Score 82;  DB 201;  Length 167;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CANPSASSGVYTYGQ 15
              |||||||||||||||
Db         33 CANPSASSGVYTYGQ 47


   

Conclusion
11.     No claims are allowed.
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues, Thurs-Frid 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
March 10, 2021





/JANA A HINES/Primary Examiner, Art Unit 1645